Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19964 Page 1 of 105




           
           
           
           
                                                     
                                                     


                                   (;+,%,7$
                                  




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 5
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19965 Page 2 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 6
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19966 Page 3 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 7
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19967 Page 4 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 8
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19968 Page 5 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 9
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19969 Page 6 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 10
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19970 Page 7 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 11
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19971 Page 8 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 12
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19972 Page 9 of 105




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 13
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19973 Page 10 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 14
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19974 Page 11 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 15
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19975 Page 12 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 16
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19976 Page 13 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 17
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19977 Page 14 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 18
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19978 Page 15 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 19
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19979 Page 16 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 20
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19980 Page 17 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 21
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19981 Page 18 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 22
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19982 Page 19 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 23
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19983 Page 20 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 24
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19984 Page 21 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 25
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19985 Page 22 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 26
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19986 Page 23 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 27
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19987 Page 24 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 28
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19988 Page 25 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 29
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19989 Page 26 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 30
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19990 Page 27 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 31
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19991 Page 28 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 32
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19992 Page 29 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 33
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19993 Page 30 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 34
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19994 Page 31 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 35
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19995 Page 32 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 36
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19996 Page 33 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 37
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19997 Page 34 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 38
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19998 Page 35 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 39
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.19999 Page 36 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 40
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20000 Page 37 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 41
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20001 Page 38 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 42
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20002 Page 39 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 43
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20003 Page 40 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 44
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20004 Page 41 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 45
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20005 Page 42 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 46
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20006 Page 43 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 47
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20007 Page 44 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 48
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20008 Page 45 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 49
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20009 Page 46 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 50
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20010 Page 47 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 51
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20011 Page 48 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 52
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20012 Page 49 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 53
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20013 Page 50 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 54
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20014 Page 51 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 55
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20015 Page 52 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 56
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20016 Page 53 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 57
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20017 Page 54 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 58
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20018 Page 55 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 59
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20019 Page 56 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 60
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20020 Page 57 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 61
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20021 Page 58 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 62
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20022 Page 59 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 63
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20023 Page 60 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 64
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20024 Page 61 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 65
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20025 Page 62 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 66
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20026 Page 63 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 67
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20027 Page 64 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 68
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20028 Page 65 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 69
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20029 Page 66 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 70
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20030 Page 67 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 71
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20031 Page 68 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 72
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20032 Page 69 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 73
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20033 Page 70 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 74
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20034 Page 71 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 75
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20035 Page 72 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 76
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20036 Page 73 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 77
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20037 Page 74 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 78
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20038 Page 75 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 79
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20039 Page 76 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 80
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20040 Page 77 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 81
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20041 Page 78 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 82
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20042 Page 79 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 83
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20043 Page 80 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 84
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20044 Page 81 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 85
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20045 Page 82 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 86
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20046 Page 83 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 87
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20047 Page 84 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 88
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20048 Page 85 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 89
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20049 Page 86 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 90
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20050 Page 87 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 91
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20051 Page 88 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 92
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20052 Page 89 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 93
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20053 Page 90 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 94
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20054 Page 91 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 95
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20055 Page 92 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 96
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20056 Page 93 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 97
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20057 Page 94 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 98
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20058 Page 95 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 99
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20059 Page 96 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 100
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20060 Page 97 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 101
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20061 Page 98 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 102
Case 2:15-cv-00201-SMJ   ECF No. 401-1   filed 01/28/20   PageID.20062 Page 99 of 105




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 103
Case 2:15-cv-00201-SMJ   ECF No. 401-1     filed 01/28/20   PageID.20063 Page 100 of
                                         105




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 104
Case 2:15-cv-00201-SMJ   ECF No. 401-1     filed 01/28/20   PageID.20064 Page 101 of
                                         105




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 105
Case 2:15-cv-00201-SMJ   ECF No. 401-1     filed 01/28/20   PageID.20065 Page 102 of
                                         105




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 106
Case 2:15-cv-00201-SMJ   ECF No. 401-1     filed 01/28/20   PageID.20066 Page 103 of
                                         105




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 107
Case 2:15-cv-00201-SMJ   ECF No. 401-1     filed 01/28/20   PageID.20067 Page 104 of
                                         105




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 108
Case 2:15-cv-00201-SMJ   ECF No. 401-1     filed 01/28/20   PageID.20068 Page 105 of
                                         105




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 109
